DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/15/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
The information disclosure statement filed 10/07/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  This is regarding the NPL: (426) http://storzeye.com/products/49940/other-eye-instruments/berdahl-gonio-prism-stabilizer/e8989.aspx, (428) VanDenburgh, A.M., et al.; A Novel Ocular Hypotensive Lipid: Initial Safety and Efficacy of AGN 192024; Glaucoma Clinical Pharmacology II, Abstract B58, IVOS 1998 vol. 39, (cover page and p. No. S258), and (429) Volk, "Aspheric Ophthalmic Lenses", Refraction, International Ophthalmology Clinics, vol. 5, No. 2, Jun. 1965.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 120, 121, 126-128, 130, 131, 136-138, and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Gille et al. (US 20100265461) in view of Richards et al. (US 5,024,518).
Regarding claim 120, Gille teaches 
a gonioscope (fig. 9 and 6) comprising, 
a gonioscopic optical element (fig. 9, gonioscopic optical element 905 and 910, ¶117) having a concave distal surface (shown in fig. 9, using 905, the surface 905b includes a concave distal surface) and a curved proximal surface (shown in fig. 9, using 905, the surface 905a includes a curved proximal surface), wherein the gonioscopic optical element (905 and 910) is configured to be positioned over an eye of a subject for imaging an anterior chamber angle inside the eye (fig. 6, position a first gonioscopic optical element over a subject’s eye 610, configure a light to emit light towards the eye, such that light is reflected by the subject’s anterior chamber or nearby structure 620, and form an image of at least part of the subject’s eye and view said image (e.g., with a microscope) 625); and 
the gonioscopic optical element (905 and 910) is oriented relative to the eye so that the light output from the proximal surface of the gonioscopic optical element (905 and 910) produces an image of the anterior chamber angle of the eye (fig. 6, element 620 and 625).
Gille does not specifically teach at least one optical fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject, wherein the optical fixation point is configured so that when the eye of the subject looks directly at the optical fixation point.
However, in a similar field of endeavor, Richards teaches a gonioscope (fig. 1) comprising, at least one optical fixation point configured to be visible to a subject when the gonioscopic optical element (10) is positioned over the eye of the subject (the gonioscopic contact lens is configured to work when the fovea of the eye moves to position 32, the optic nerve head 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col. 2, lines 54-56), wherein the optical fixation point is configured so that when the eye of the subject looks directly at the optical fixation point (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a gonioscope of Gille with at least one optical fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject, wherein the optical fixation point is configured so that when the eye of the subject looks directly at the optical fixation point of Richard for the purpose of the fovea of the eye to line up with the beam of light so the ophthalmologist can observe and diagnoses where any damage has occurred (col. 2, line 60 to col. 3, line 5).
Regarding claim 121, Gille in view of Richards teaches the invention as set forth above and Gille further teaches a handle (handle 510; ¶42, figs. 5A-5D schematically illustrate a gonioscopic optical system comprising a housing and handle) coupled to the gonioscopic optical element (210, 905 and 910).
Regarding claim 126, Gille in view of Richards teaches the invention as set forth above and Richards further teaches comprising a tapered recess formed in the gonioscopic optical element (fig. 3, gonioscopic lens 10, the electrical lens 42, LED 40, lenses 44, optic bundle 46 is embedded with the gonioscopic lens 10 which is also the recess in the gonioscopic lens containing the components), the tapered recess having an outer portion that is wider (upper portion of the recess containing the elements 40 and 44) than an inner portion (lower portion of the recess containing the element 46) and tapered sidewalls extending between the outer portion and the inner portion (the sidewalls are tapered, the upper portion is wider than the lower portion), wherein the gonioscope (10) is configured so that light propagates from the inner portion of the recess (col. 3, lines 56-62, light from the LED 40 is collimated by the lenses 44 and directed through fiber optic bundle 46 towards point 32 (shown in fig. 1) in the eye), through the gonioscopic optical element (10), and through the distal surface (shown in fig. 3) to produce the optical fixation point visible to the eye  (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; fig. 1).  Motivation to combine is the same as in claim 120.
Regarding claim 127, Gille in view of Richards teaches the invention as set forth above and 
Gille further teaches the proximal surface (905a) is angled relative to the distal surface (905b) so that a distance between the proximal surface (905a) and the distal surface (905b) on a first side (smallest distance between the 905a and 905b) of the gonioscopic optical element (using 905) is smaller than a distance between the proximal surface and the distal surface on a second side (largest distance between the 905a and 905b)  of the gonioscopic optical element (using 905).
Regarding claim 128, Gille in view of Richards teaches the invention as set forth above and Richards further teaches a feature on the second side of the gonioscopic optical element (10) is configured to produce the optical fixation point (shown in fig. 3, device is on one side of element 10).  Motivation to combine is the same as in claim 120.
Regarding claim 130, Gille teaches 
a gonioscope (fig. 9 and 6) comprising,
a gonioscopic optical element (fig. 9, gonioscopic optical element 905 and 910, ¶117) having a concave distal surface (shown in fig. 9, using 905, the surface 905b includes a concave distal surface) and a proximal surface (shown in fig. 9, using 905, the surface 905a includes a curved proximal surface), wherein the gonioscopic optical element (905 and 910) is configured to be positioned over an eye of a subject for imaging a structure inside the eye (fig. 6, position a first gonioscopic optical element over a subject’s eye 610, configure a light to emit light towards the eye, such that light is reflected by the subject’s anterior chamber or nearby structure 620, and form an image of at least part of the subject’s eye and view said image (e.g., with a microscope) 625).
Gille does not specifically teach a tapered recess formed in the gonioscopic optical element, the tapered recess having an outer portion that is wider than an inner portion and tapered sidewalls extending between the outer portion and the inner portion, wherein the gonioscope is configured so that light propagates from the inner portion of the recess, through the gonioscopic optical element, and through the distal surface to produce an optical fixation point that is configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject to image the structure inside the eye.
However, in a similar field of endeavor, Richards teaches a gonioscope (fig. 1) comprising,
a tapered recess formed in the gonioscopic optical element (fig. 3, gonioscopic lens 10, the electrical lens 42, LED 40, lenses 44, optic bundle 46 is embedded with the gonioscopic lens 10 which is also the recess in the gonioscopic lens containing the components), the tapered recess having an outer portion that is wider (upper portion of the recess containing the elements 40 and 44) than an inner portion (lower portion of the recess containing the element 46) and tapered sidewalls extending between the outer portion and the inner portion (the sidewalls are tapered, the upper portion is wider than the lower portion), wherein the gonioscope (10) is configured so that light propagates from the inner portion of the recess (col. 3, lines 56-62, light from the LED 40 is collimated by the lenses 44 and directed through fiber optic bundle 46 towards point 32 (shown in fig. 1) in the eye), through the gonioscopic optical element (10), and through the distal surface (shown in fig. 3) to produce an optical fixation point (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; fig. 1) that is configured to be visible to a subject when the gonioscopic optical element (10) is positioned over the eye of the subject to image the structure inside the eye (the gonioscopic contact lens is configured to work when the fovea of the eye moves to position 32, the optic nerve head 34 is observable by the ophthalmologist through the gonioscopic lens as stated in col. 2, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of GiIle with a tapered recess formed in the gonioscopic optical element, the tapered recess having an outer portion that is wider than an inner portion and tapered sidewalls extending between the outer portion and the inner portion, wherein the gonioscope is configured so that light propagates from the inner portion of the recess, through the gonioscopic optical element, and through the distal surface to produce an optical fixation point that is configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject to image the structure inside the eye of Richards for the purpose of the fovea of the eye to line up with the beam of light so the ophthalmologist can observe and diagnoses where any damage has occurred (col. 2, line 60 to col. 3, line 5).
Regarding claim 131, Gille in view of Richards teaches the invention as set forth above and Richards further teaches the optical fixation point is configured so that when the eye of the subject looks directly at the optical fixation point (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; fig. 1), the gonioscopic optical element (10) is oriented relative to the eye so that the light output from the proximal surface of the gonioscopic optical element (10) produces an image of the anterior chamber angle of the eye (fig. 6 elements 620 and 625 as in combination with Gille).  Motivation to combine is the same as in claim 130.
Regarding claim 136, Gille teaches 
a gonioscope (fig. 9 and 16) comprising,
a gonioscopic optical element (fig. 9, gonioscopic optical element 905 and 910, ¶117) that includes,
a concave distal surface (shown in fig. 9 using 905, the surface 905b includes a concave distal surface) configured to be positioned on an eye of a subject (shown in fig. 9); 
and 
a proximal surface (shown in fig. 9 using 905, the surface 905a includes a curved proximal surface), wherein the gonioscopic optical element (905 and 910) is configured to receive light from a structure inside the eye through the distal surface, and to output the light from the proximal surface to produce an image of the structure inside the eye (fig. 6, position a first gonioscopic optical element over a subject’s eye 610, configure a light to emit light towards the eye, such that light is reflected by the subject’s anterior chamber or nearby structure 620, and form an image of at least part of the subject’s eye and view said image (e.g., with a microscope) 625), and wherein the proximal surface (905a) is angled relative to the distal surface (905b) so that a distance between the proximal surface (905a) and the distal surface (905b) on a first side of (smallest distance between the 905a and 905b) the gonioscopic optical element (using 905) is smaller than a distance between the proximal surface and the distal surface on a second side (largest distance between the 905a and 905b) of the gonioscopic optical element (using 905); and
the gonioscopic optical element (905 and 910) is oriented relative to the eye so that the light output from the proximal surface produces an image of the structure inside the eye (fig. 6, element 620 and 625).
	Gille does not specifically teach an optical fixation point configured so that when the eye of the subject looks directly at the optical fixation point.
	However, in a similar field of endeavor, Richards teaches a gonioscope (fig. 1) comprising an optical fixation point configured so that when the eye of the subject looks directly at the optical fixation point (the gonioscopic contact lens is configured to work when the fovea of the eye moves to position 32, the optic nerve head 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col. 2, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a gonioscope of Gille with an optical fixation point configured so that when the eye of the subject looks directly at the optical fixation point of Richards for the purpose of the fovea of the eye to line up with the beam of light so the ophthalmologist can observe and diagnoses where any damage has occurred (col. 2, line 60 to col. 3, line 5).
Regarding claim 137, Gille in view of Richards teaches the invention as set forth above and Gille further teaches the structure inside the eye comprises an anterior chamber of the eye (fig. 6, position a first gonioscopic optical element over a subject’s eye 610, configure a light to emit light towards the eye, such that light is reflected by the subject’s anterior chamber or nearby structure 620, and form an image of at least part of the subject’s eye and view said image (e.g., with a microscope) 625).
Regarding claim 138, Gille in view of Richards teaches the invention as set forth above and Gille further teaches the structure inside the eye comprises a trabecular meshwork of the eye (fig. 6 states the light is reflected by the anterior chamber of the eye therefore it would have a trabecular meshwork).
Regarding claim 142, Gille in view of Richards teaches the invention as set forth above and Richards further teaches comprising a tapered recess formed in the gonioscopic optical element (fig. 3, gonioscopic lens 10, the electrical lens 42, LED 40, lenses 44, optic bundle 46 is embedded with the gonioscopic lens 10 which is also the recess in the gonioscopic lens containing the components), the tapered recess having an outer portion that is wider (upper portion of the recess containing the elements 40 and 44) than an inner portion (lower portion of the recess containing the element 46) and tapered sidewalls extending between the outer portion and the inner portion (the sidewalls are tapered, the upper portion is wider than the lower portion), wherein the gonioscope (10) is configured so that light propagates from the inner portion of the recess (col. 3, lines 56-62, light from the LED 40 is collimated by the lenses 44 and directed through fiber optic bundle 46 towards point 32 (shown in fig. 1) in the eye), through the gonioscopic optical element (10), and through the distal surface (shown in fig. 3) to produce the optical fixation point visible to the eye (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; fig. 1).  Motivation to combine is the same as in claim 136.

Claims 122-124, 132, 133, 139, and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Gille et al. (US 8,070,290) in view of Richards et al. (US 5,024,518) as applied to claims 121, 130, and 136 above, and further in view of Smith (US 5,537,164).
Regarding claim 122, Gille in view of Richards teaches the invention as set forth above but does not specifically teach the handle has a centered configuration.
However, in a similar field of endeavor, Smith teaches the gonioscope (fig. 1B), wherein the handle (handle 60) has a centered configuration (shown in fig. 1B the handle has an direct alignment with center of the gonioprism 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with the handle has a centered configuration of Smith for the purpose of providing an arrangement that facilitates easy coupling and decoupling of disposable gonioprisms (col. 5, lines 8-11).
Regarding claim 123, Gille in view of Richard and Smith teaches the invention as set forth above and Gille further teaches the handle (handle 1606) is removable (¶168, the handle 1606 is removably attachable to the housing 1618) from the gonioscopic optical element (1610 and 1634, 905 and 910).
Regarding claim 124, Gille in view of Richards teaches the invention as set forth above but does not specifically teach the handle extends along a plane of symmetry of the gonioscopic optical element.
However, in a similar field of endeavor, Smith teaches the gonioscope (fig. 1B), so that the handle (handle 60) extends along a plane of symmetry of the gonioscopic optical element (shown in fig. 1B the handle has an direct alignment along a plane of symmetry of the gonioprism 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with the handle extends along a plane of symmetry of the gonioscopic optical element of Smith for the purpose of providing an arrangement that facilitates easy coupling and decoupling of disposable gonioprisms (col. 5, lines 8-11).
Regarding claim 132, Gille in view of Richards teaches the invention as set forth above but does  specifically teach a handle coupled to the gonioscopic optical element, wherein the gonioscopic optical element has a plane of symmetry, and wherein the handle has a centered position with the handle extending generally upward from the gonioscopic optical element along the plane of symmetry.
However, in a similar field of endeavor, Smith teaches the gonioscope (fig. 1B), further comprising a handle (handle 60) coupled to the gonioscopic optical element (gonioprism 99), wherein the gonioscopic optical element (99) has a plane of symmetry, and wherein the handle has a centered position (shown in fig. 1B the handle has an direct alignment with center of the gonioprism 99) with the handle (60) extending generally upward from the gonioscopic optical element (99) along the plane of symmetry (shown in fig. 1B the handle has an direct alignment along a plane of symmetry of the gonioprism 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with a handle coupled to the gonioscopic optical element, wherein the gonioscopic optical element has a plane of symmetry, and wherein the handle has a centered position with the handle extending generally upward from the gonioscopic optical element along the plane of symmetry of Smith for the purpose of providing an arrangement that facilitates easy coupling and decoupling of disposable gonioprisms (col. 5, lines 8-11).
Regarding claim 133, Gille in view of Richards teaches the invention set forth above and Gille further teaches the handle (handle 1606) is removable (¶168, the handle 1606 is removably attachable to the housing 1618) from the gonioscopic optical element (1610 and 1634, 905 and 910).
Regarding claim 139, Gille in view of Richards and Smith teaches the invention as set forth above but does not specifically teach a handle coupled to the gonioscopic optical element, wherein the gonioscopic optical element has a plane of symmetry, and wherein the handle has a centered position with the handle extending generally upward from the gonioscopic optical element along the plane of symmetry.
However, in a similar field of endeavor, Smith teaches the gonioscope (fig. 1B), further comprising a handle (handle 60) coupled to the gonioscopic optical element (gonioprism 99), wherein the gonioscopic optical element (99) has a plane of symmetry, and wherein the handle has a centered position (shown in fig. 1B the handle has an direct alignment with center of the gonioprism 99) with the handle (60) extending generally upward from the gonioscopic optical element (9) along the plane of symmetry (shown in fig. 1B the handle has an direct alignment along a plane of symmetry of the gonioprism 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with a handle coupled to the gonioscopic optical element, wherein the gonioscopic optical element has a plane of symmetry, and wherein the handle has a centered position with the handle extending generally upward from the gonioscopic optical element along the plane of symmetry of Smith for the purpose of providing an arrangement that facilitates easy coupling and decoupling of disposable gonioprisms (col. 5, lines 8-11).
Regarding claim 140, Gille in view of Richards teaches the invention as set forth above and Gille further teaches the handle (handle 1606) is removable (¶168, the handle 1606 is removably attachable to the housing 1618) from the gonioscopic optical element (1610 and 1634, 905 and 910).

Claims 129, 135, and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Gille et al. (US 8,070,290) in view of Richards et al. (US 5,024,518) as applied to claims 121, 130, and 136 above, and further in view of Rill (US 20170340201).
Regarding claim 129, Gille in view of Richards teaches the invention as set forth above but does not specifically teach one or more flexible tethers configured to couple the gonioscopic optical element to a lid speculum.
However, in a similar field of endeavor, Rill further teaches the gonioscope (fig. 3a), further comprising one or more flexible tethers (two straps 4 near the pins; ¶59,connection is realized via two pins located on the outside of this funnel-shaped container 2) configured to couple the gonioscopic optical element (container 2; ¶58, upper edge 10 of the container 2 is, in turn designed such that it can be fixed on a diagnosis from reference Rill; and 905 as in combination with Gille) to a lid speculum (two straps 4; ¶59, two straps 4 of the clamping mechanism 3 acting as an eye speculum are fastened to these pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with one or more flexible tethers configured to couple the gonioscopic optical element to a lid speculum of Rill for the purpose of using the instrument to provide a diagnosis of the patient’s eye (¶58).
Regarding claim 135, Gille in view of Richards teaches the invention as set forth above but does not specifically teach one or more flexible tethers configured to couple the gonioscopic optical element to a lid speculum.
However, in a similar field of endeavor, Rill further teaches the gonioscope (fig. 3a), further comprising one or more flexible tethers (two straps 4 near the pins; ¶59, connection is realized via two pins located on the outside of this funnel-shaped container 2) configured to couple the gonioscopic optical element (container 2; ¶58, upper edge 10 of the container 2 is, in turn designed such that it can be fixed on a diagnosis from reference Rill; and 905 as in combination with Gille) to a lid speculum (two straps 4; ¶59, two straps 4 of the clamping mechanism 3 acting as an eye speculum are fastened to these pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with one or more flexible tethers configured to couple the gonioscopic optical element to a lid speculum of Rill for the purpose of using the instrument to provide a diagnosis of the patient’s eye (¶58).
Regarding claim 143, Gille in view of Richards teaches the invention as set forth above but does not specifically teach one or more flexible tethers configured to couple the gonioscopic optical element to a lid speculum.
However, in a similar field of endeavor, Rill further teaches the gonioscope (fig. 3a), further comprising one or more flexible tethers (two straps 4 near the pins; ¶59, connection is realized via two pins located on the outside of this funnel-shaped container 2) configured to couple the gonioscopic optical element (container 2; ¶58, upper edge 10 of the container 2 is, in turn designed such that it can be fixed on a diagnosis from reference Rill; and 905 as in combination with Gille) to a lid speculum (two straps 4; ¶59, two straps 4 of the clamping mechanism 3 acting as an eye speculum are fastened to these pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the gonioscope of Gille in view of Richards with one or more flexible tethers configured to couple the gonioscopic optical element to a lid speculum of Rill for the purpose of using the instrument to provide a diagnosis of the patient’s eye (¶58).

Reasons for Allowable Subject Matter
Claims 125, 134, and 141 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 125, none of the prior art either alone or in combination disclose or suggest the gonioscope specifically including, as the distinguishing feature(s) in combination with the other limitations, further comprising a plurality of arms extending from the gonioscopic optical element, wherein the plurality of arms have retention elements configured to engage scleral tissue of the eye to retain the gonioscope relative to the eye.
Specifically, with respect to claim 134, none of the prior art either alone or in combination disclose or suggest the gonioscope specifically including, as the distinguishing feature(s) in combination with the other limitations, further comprising a plurality of arms extending from the gonioscopic optical element, wherein the plurality of arms have retention elements configured to engage scleral tissue of the eye to retain the gonioscope relative to the eye.
Specifically, with respect to claim 141, none of the prior art either alone or in combination disclose or suggest the gonioscope specifically including, as the distinguishing feature(s) in combination with the other limitations,  further comprising a plurality of arms extending from the gonioscopic optical element, wherein the plurality of arms have retention elements configured to engage scleral tissue of the eye to retain the gonioscope relative to the eye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/             Examiner, Art Unit 2872                         

/Joseph P Martinez/             Primary Examiner, Art Unit 2872